AO 245B (Rev. 02/08/2019) indgment in a Criminal Petty Case oe . . Page | of |

UNITED ) STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUBGMENT IN A CRIMINAL CASE-
. Vv. , (For Offenses Committed On or After November I, 1987}
Carlos Eduardo Carpio-Xochitla Case Number: 3:19-mj-23092
Robert E Boyce

 

Defendant's Attorney

REGISTRATION NO, 87854298

THE DEFENDANT:
X pleaded guilty to count(s) 1 of Complaint

 

-C] was found guilty to count(s)
after a plea of not guilty.
_ Accordingly, the defendant i is adjudged guilty of such count{s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense - Count Number(s)
8:1325 - ~  JLLEGAL ENTRY (Misdemeanor) - |
Li The defendant has been found not guilty on count(s) ,
L} Count(s) —_- - dismissed on the motion of the United States.
IMPRISONMENT

-The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

~ BLTIME SERVED Oo days

 

| Assessment: $10 WAIVED & Fine: WAIVED

Kl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their ‘deportation or removal.

= Court recommends defendant be deported/removed with relative, ____ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
“imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

. . Friday, August 2, 2019
wo a ; Date of Imposition of Sentence

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE |

- Received

 

Clerk’s Office Copy ; a ee 3:19-mj-23092

 
